                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


CHRISTOPHER S. MINOR,
Inmate No. 1563334,

      Plaintiff,

v.                                           CASE NO. 5:17cv80/MCR/EMT

BAY COUNTY SHERIFF’S
OFFICE, et al.,

     Defendants.
____________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 2, 2018. ECF No. 13. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                             Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure to keep the court apprised of his current

address.

       DONE AND ORDERED this 10th day of December 2018.




                                           s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 5:17cv80/MCR/EMT
